Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0121363, filed on 10/01/2019.
Drawings
The drawing submitted on 10/15/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 10-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2018/0012601 A1) in view of Gandrabur et al.(US 2014/0309990 A1).

Regarding Claims 1, and 11, Kumar et al. teach:  An artificial intelligence apparatus for performing speech recognition, the artificial intelligence apparatus (client device 202) comprising: a microphone configured to receive a speech command of a user ([0032] In addition, the client device 202 may contain a microphone or other audio input component for accepting speech input on which to perform speech recognition. [0041] At block 404, a conversation may be started. For example, a user 200 may make an utterance that is captured by the client device 202.); a learning processor configured to determine anaphora included in text data corresponding to the speech command for determining anaphora included in predetermined text data ([0002] Spoken language processing systems may also include a natural language understanding ("NLU") module that receives textual input, such as a transcription of a user utterance, and determines the meaning of the text in a way that can be acted upon, spoken command can be transcribed by the ASR module, and the NLU module can determine the user's intent (e.g., that the user wants to initiate a phone call) from the transcription. [0011] Some dialog managers store contextual information for a given conversation in order to resolve anaphora within a given conversation. The contextual information may include a map of all words spoken by a user and all words spoken to the user, or some subset thereof, for a given dialog or for the conversation as a whole. The context may be used later in the conversation to resolve anaphora. [0033] In some embodiments, the spoken language processing system 100 can include several devices physically or logically grouped together, such as an application server computing device configured to perform speech recognition on an utterance and a database server computing device configured to store records and speech recognition models.).

However Kumar does not specifically teach: using an anaphora recognition model; and a processor configured to specify an object referred to by the determined anaphora based on context information including information input to or output from the artificial intelligence apparatus, determine a response to the speech command based on the specified object, and control the artificial intelligence apparatus according to the determined response.
Gandrabur et al. teach: using an anaphora recognition model (NLU engine 603); and a processor (anaphora processor 604) configured to specify an object referred to by the determined anaphora based on context information including information input to or output from the artificial intelligence apparatus, determine a response to the speech command based on the specified object, and control the artificial intelligence apparatus according to the determined response ([0091] A dialogue reference to a previously discussed concept is called an anaphora, and a sentence containing such references is called anaphoric. The mechanisms by which such references are solved are referred to as anaphora resolution. For example, suppose a person is placing an order for pizza delivery, and at some points says "make it extra-large." One could assume that it refers to the pizza size. Yet it could also be the size of a drink and only the conversational context can help resolve this ambiguity. If the customer had said "make it all dressed," one would use the common world knowledge, knowing that only pizzas have the property of being all-dressed, to deduce that the sentence refers to pizza. [0093] FIG. 6 depicts an example of an automated conversational dialogue system for identifying and resolving anaphora in accordance with one or more example embodiments, and FIG. 7 depicts an illustrative method, including various example functional steps performed by an automated conversational dialog application identifying and resolving anaphora, in accordance with one or more example embodiments. A user client 601 may deliver output prompts to a human user, step 701, and may receive natural language dialogue inputs, including speech inputs from the human user, step 702. An automatic speech recognition (ASR) engine 602 may process the speech inputs to determine corresponding sequences of representative text words, step 703. A natural language understanding (NLU) engine 603 may process the text words to determine corresponding semantic interpretations, step 704. The NLU engine 603 may include an anaphora processor 604 that may access different information sources 606 characterizing dialogue context, linguistic features, and NLU features to identify and resolve anaphora in the text words needing resolution, step 705, in order to determine a semantic interpretation. A dialogue manager (DM) 605 may generate the output prompts and may respond to the semantic interpretations so as to manage a dialogue process with the human user, step 706. [0099] Semantic/ontology distance. Typically there may be a hierarchy of "is a" relations in a given ontology (a MEETING_PARTICIPANT is a PERSON). When the NLU engine 603 outputs a context slot, the anaphora processor 604 may look in the dialogue history for any concept of the same type, or of a more general type, linked through a "is a" relation. [0100] Semantic/ontology coherence. The system may represent "has a" relations in the ontology ("PIZZA has a SIZE and PIZZA has a TOPPINGS_TYPE). In each anaphoric sentence, the anaphora processor 604 may replace the context concept with its resolution candidate and may compute how "semantically compatible" the sentence is (e.g., a sentence "make the pizza all dressed" may have a higher semantic coherence than "make the drink all dressed").).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for automated conversational dialogue system for identifying and resolving anaphora in order to perform an action.

Regarding Claims 2 and 12: The artificial intelligence apparatus of claim 1, wherein the context information includes screen context information including at least one of information on output content output via a display of the artificial intelligence apparatus or information on selected content selected by the user (See rejection of claim 1 and of Gandrabur et al.  Fig.1 and [0056] Similarly, the context sharing module 205 may also manage visual/client context information of the user client 201. One specific example of visual context would be when the user looks at a specific day of her calendar application on the visual display of the user client 201 and says: "Book a meeting at 1 pm," she probably means to book it for the date currently in view in the calendar application. [0057] The user client 201 may also communicate touch input information via the context sharing module 205 to the dialogue manager 204 by sending the semantic interpretations corresponding to the equivalent natural language command. For instance, clicking on a link to "Book now" may translate into INTENTION:confirmBooking. In addition, the user client 201 may send contextual information by prefixing each such semantic key-value input pairs by the keyword CONTEXT. In that case, the dialogue manager 204 may treat this information as "contextual" and may consider it for default values, but not as explicit user input.). 

Regarding Claims 3 and 13: The artificial intelligence apparatus of claim 2, wherein the processor specifies the object referred to by the anaphora based on the selected content when at least one selected content is present (See rejection of Claim 2).

Regarding Claims 5 and 15:  The artificial intelligence apparatus of claim 2, wherein the context information includes conversation context information which is information on a conversation history between the user and the artificial intelligence apparatus via a speech command and a response to the speech command (See rejection of Claim 1).



Regarding Claims 10 and 20:  The artificial intelligence apparatus of claim 1, wherein the anaphora recognition model is a neural network trained by a machine learning algorithm or a deep learning algorithm to output an anaphora tagging value of each character or word included in the predetermined text data when the predetermined text data is input to an input layer (See rejection of Claim 1 and Kumar et al. [0011] Some dialog managers store contextual information for a given conversation in order to resolve anaphora within a given conversation. The contextual information may include a map of all words spoken by a user and all words spoken to the user, or some subset thereof, for a given dialog or for the conversation as a whole. The context may be used later in the conversation to resolve anaphora. [0033] In some embodiments, the spoken language processing system 100 can include several devices physically or logically grouped together, such as an application server computing device configured to perform speech recognition on an utterance and a database server computing device configured to store records and speech recognition models. and  Gandrabur et al.  Fig.1 [0027] Responsive to determining to generate the specialized NLU interpretation selection model specific to the set of NLU interpretations type, the specialized NLU interpretation selection model specific to the set of NLU interpretations type may be generated by executing a machine learning algorithm on a dataset comprising natural language input data. Note: training a NN (neural network) for NLU and recognition is well-known in the art. (i.e. Gandrabur et al US 2014/0257794 A1 [0068] Neural Net Model).


Allowable Subject Matter
Claims 4, 6-9, 14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Suzuki et al. (US 2020/0258515 A1) teach: [0012] According to the present disclosure, an information processing device is provided that includes: a control unit that acquires voice utterance corresponding to a processing command of control relating to a location in a space, determines the location in the space in the processing command on the basis of a result of environment sensing processing of the space by a plurality of kinds of sensors in a case where the acquired voice utterance does not include a word that specifies the location in the space, and performs control of issuing a processing command of control relating to the location in the space on the basis of the determined location. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/
Primary Examiner, Art Unit 2656